Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2019

                                      No. 04-19-00600-CV

                 IN THE ESTATE OF RAMONA MORENO, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017PB7000034-L2
                         Honorable Victor Villarreal, Judge Presiding


                                         ORDER
        On November 4, 2019, this court received Appellants’ brief. The brief violates Texas
Rule of Appellate Procedure 38 in that it does not include record references in the statement of
facts. While substantial compliance with Rule 38 is sufficient, this court may order a party to
amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P.
38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.

        We, therefore, ORDER Appellants Teresa Rodriguez, Josefina Gutierrez, Evangelina
Galvan to file an amended brief within fifteen days from the date of this order. If the amended
brief does not correct the violations, we may strike the brief and prohibit appellants from filing
another. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c) (allowing dismissal of appellant’s
appeal if appellant fails to comply with a requirement of the Texas Rules of Appellate Procedure
or an order of this court).


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court